                                          Case 5:20-cv-03168-BLF Document 46 Filed 12/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SKYWATER TECHNOLOGY FOUNDRY,                        Case No. 20-cv-03168-BLF (SVK)
                                         INC.,
                                   8
                                                          Plaintiff,                         ORDER RE JOINT DISCOVERY
                                   9                                                         LETTER BRIEF
                                                 v.
                                  10                                                         Re: Dkt. No. 45
                                         CLARK STREET ASSOCIATES, LLC,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the parties’ Joint Discovery Letter Brief (Dkt. 45), the Court ORDERS

                                  14   as follows:

                                  15          1. The parties must file the Consulting Services Agreement, including Schedule 1 and any

                                  16                 necessary motion to seal, by the close of business on December 8, 2020.

                                  17          2. This matter will be heard on December 15, 2020 at 9:30 a.m., via Zoom

                                  18                 hearing. Counsel representing each side must have authority to respond to offers of

                                  19                 compromise either from opposing counsel or the Court.

                                  20          SO ORDERED.

                                  21   Dated: December 7, 2020

                                  22

                                  23
                                                                                                     SUSAN VAN KEULEN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
